Case: 19-30623      Document: 00515493420         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30623                           July 17, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

RAVION M. ALFORD, also known as Ray Ray,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-173-6


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ravion M. Alford appeals the sentence imposed following his guilty plea
to conspiracy to violate the Racketeer Influenced and Corrupt Organizations
(RICO) Act. He argues that the district court erred in applying a U.S.S.G.
§ 3C1.1 adjustment for obstruction of justice and, additionally, that his above-
guidelines sentence was procedurally and substantively unreasonable.
       First, Alford argues that the district court’s § 3C1.1 adjustment
constituted impermissible double counting when the conduct constituting


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30623    Document: 00515493420       Page: 2   Date Filed: 07/17/2020


                                 No. 19-30623

obstruction of justice formed part of the witness tampering offense used as a
predicate act for his RICO Act conviction. Our review is de novo. See United
States v. Wild, 92 F.3d 304, 309 (5th Cir. 1996). The witness tampering count
was grouped with Alford’s attempted robbery count pursuant to U.S.S.G.
§ 3D1.2(c) and constituted a specific offense characteristic of the attempted
robbery count; therefore, there was no impermissible double counting when
calculating his offense level. See §§ 3C1.1, comment. (n.8); 3D1.2(c), comment.
(n.5); United States v. Collins, 774 F.3d 256, 266 (5th Cir. 2014).
      Next, Alford challenges the procedural reasonableness of the sentence,
contending that the district court provided insufficient reasons for the above-
guidelines sentence by failing to articulate which of his personal
characteristics justified the sentence and by failing to explain why the advisory
guidelines range was not proportional to his criminal conduct. In the case of a
non-guidelines sentence, the sentencing judge should “carefully articulate the
reasons” for finding the sentence imposed to be appropriate. United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005). In its reasons for the sentence, the
district court cited the extent and violent nature of Alford’s criminal history
given his young age, specifically referring to his extensive record as a juvenile
and his use of firearms in the commission of criminal offenses beginning at age
14. The court also noted that audio recordings of the crime, in which Alford
and his codefendants discussed executing their intended victim, revealed a
deep disregard for human life. Taking this into account, the court found a high
likelihood of Alford committing future crimes that would threaten public
safety. It was for these same reasons that the district court found that the
advisory range was not proportional to Alford’s criminal conduct.           Alford
therefore has demonstrated no procedural error in this regard on the part of
the district court. See Mares, 402 F.3d at 519.



                                        2
    Case: 19-30623     Document: 00515493420      Page: 3   Date Filed: 07/17/2020


                                  No. 19-30623

      Finally, Alford challenges the substantive reasonableness of the
sentence, contending that the district court’s upward variance created an
unwarranted sentencing disparity between himself and his similarly situated
codefendants.    When considering the substantive reasonableness of the
sentence, we “take into account the totality of the circumstances, including the
extent of any variance from the Guidelines range” but “give due deference to
the district court’s decision that the [18 U.S.C. § 3553(a)] factors, on a whole,
justify the extent of the variance.” Gall v. United States, 552 U.S. 38, 51 (2007).
The substantive reasonableness of Alford’s sentence is therefore evaluated
under the totality of the relevant statutory factors for abuse of discretion. See
United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008); United States v.
Jones, 444 F.3d 430, 441 (5th Cir. 2006).
      Alford has not established that his codefendants were similarly situated.
Moreover, the district court is required to avoid only unwarranted sentencing
disparities between similarly situated defendants nationwide, not between
codefendants who may not be similarly situated. See § 3553(a)(6); United
States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010). The district
court applied the § 3553(a) factors and accounted for Alford’s timely guilty plea
and reduced role in the conspiracy. Alford has not shown that his above-
guidelines sentence unreasonably failed to reflect the statutory sentencing
factors, see United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006), and has
shown no abuse of discretion on the part of the district court. See United States
v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006).
      AFFIRMED.




                                        3